          Case 5:15-cr-00024-DAE Document 13 Filed 03/01/19 Page 1 of 4


AO 471 (12/03) (Rev. 03/06 WDTX) Order of Temporaiy Detention
                                                                                                            MAR 0   1     A
                                                                                                                        '.11J,



                                 UNITED STATES DISTRICT COURT                                                                 T
                                               WESTERN DISTRICT OF TEXAS
                                                 SAN ANTONIO DIVISION

United States of America                                                     ORDER OF TEMPORARY DETENTION TO
                                                                             PERMIT REVOCATION OF CONDITIONAL
vs.                                                                          RELEASE, DEPORTATION OR EXCLUSION


(1) Juan Manuel Munoz-Luevano                                          §
                                                                            Case Numbet: SA:15-CR-00024(1)-DAE
   Defendant



           I find that the Defendant:
           is, and was at the time the alleged offense was committed:

                     on release pending trial for a felony under federal, state or local law.
                     on release pending imposition or execution of sentence, appeal of sentence or conviction,
                     or completion of sentence, for an offense under federal, state, or local law.
                     on probation, supervised release, or parole for an offense under federal, state, or local
                     law; or
           is not a citizen of the United States or lawfully admitted for permanent residence as defined at
           8 U.S.C. § 1101 (a)(20).

           I further find that the Defendant may:

      jflee,         and/or             I
                                            pose a danger to another person or the community.

           I accordingly ORDER the detention                    of the defendant without bail to and including
 Wednesday, March 06, 2019 at 10:30 AM                                      ,   which is not more than ten days from the date
of this Order, excluding Saturdays, Sundays, and holidays, at which time a DISTRICT COURT
ARRAIGNMENT / DETENTION will be held, before U.S. Magistrate Judge ELIZABETH S.
("BETSY") CHESTNEY in Courtroom C, on the 4th Floor in the John H. Wood, Jr. United
States Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX.
                  I further direct the attorney for the Government to notify the appropriate court, probation or
parole official, or state or local law enforcement official, or the appropriate official of the Immigration
and Naturalization Service so that the custody of the Defendant can be transferred and a detainer placed
in connection with this case.
             If custody is not transferred by the above date, I direct the production of the Defendant
before me on that date so that further proceedings may be considered in accordance with the provisions
of 18 U.S.C. § 3142.


 March 01, 2019
                              Date                                     ELIZABE H S. ("BETSY") CHES    Y
                                                                       UNITED TATES MAGISTRAT      JU GE
          Case 5:15-cr-00024-DAE Document 13 Filed 03/01/19 Page 2 of 4




6/7/2011 Waiver of Detention Hearing



                                       UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF TEXAS
                                            SAN ANTONIO DIVISION

United States of America                                   §
                                                           §
vs.                                                        §     Case No: SA: 1 5-CR-00024(1)-DAE
                                                           §
(1) Juan Manuel Munoz-Luevano                              §



                                        WAIVER OF DETENTION HEARING


            At the initial appearance, the government requested that I be detained without bond
pending trial pursuant to Title 18 U.S.C. Section 3142(f).
             I am aware         of my right to a detention hearing and to require the government to meet its
burden of proving that no conditions of release exist which will reasonably assure my appearance
in court and the safety of the community. I know that if I waive my detention hearing, I will
remain in custody pending trial. By signing this Waiver of Detention Hearing I acknowledge that
I have no questions and understand my rights and the consequences of waiving those rights, and

agree to be detained without bond pending trial.




 Date                                                      Defendant

                                                           Name of Attorney for Defendant (Print)

 Date                                                      Signature of Attorney for Defendant
          Case 5:15-cr-00024-DAE Document 13 Filed 03/01/19 Page 3 of 4




6/7/2011 Notice of Waiver of Personal Appearance at Arraignment



                                            UNITED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF TEXAS
                                                SAN ANTONIO DIVISION


United States of America                                          §

vs.                                                               §     Case Number: SA:15-CR-00024(1)-DAE
                                                                  §
(1) Juan Manuel Munoz-Luevano                                     §

       NOTICE OF WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND
                       ENTRY OF PLEA OF NOT GUILTY
                     WAIVER OF MINIMUM TIME TO TRIAL

       NOW COMES Defendant in the above-referenced case who, along with his/her
undersigned attorney, hereby acknowledges the following:

                 Defendant has received a copy of the charging document in this case.
                   1)
           2) Defendant has read the charging document or had it read to him/her.
           3) Defendant understands he/she has the right to appear personally with his/her
attorney before a Judge for Arraignment in open Court on this accusation. Defendant further
understands that, absent the present waiver, he/she will be so arraigned in open Court.

            Defendant, having conferred with his/her attorney in this regard, hereby waives
personal appearance with his/her attorney at the arraignment of this case and the reading of the
charging document and, by this instrument, tenders his/her plea of "not guilty". The defendant
understands that entry by the Court of said plea for defendant will conclude the arraignment in
this case for all purposes. Defendant request the Court accept his/her waiver of appearance and
entere a plea of "not guilty."


Date                                                              Defendant

                                                                  Name of Attorney for Defendant (Print)

Date                                                              Signature of Attorney for Defendant


ALL WAIVER FORMS MUST BE FILED IN THE CLERK'S OFFICE NO LATER THAN
5:00 P.M. ON THE DAY BEFORE THE SCHEDULED DATE OF ARRAIGNMENT. IF A
WAIVER FORM IS NOT SUBMITTED BY THAT TIME, THE DEFENDANT AND
DEFENDANT'S ATTORNEY MUST APPEAR FOR THE ARRAIGNMENT AS
SCHEDULED.
          Case 5:15-cr-00024-DAE Document 13 Filed 03/01/19 Page 4 of 4



6/7/2011 Notice of Waiver of Personal Appearance at Arraignment                                            Page 2



              4) Defendant understands that he/she has a right to a minimum period of time to
trial so that trial shall not commence less than thirty (30) days from the date on which the
defendant first appears through counsel or expressly waives counsel and elects to proceed pro Se.
Defendant further understands that, absent the present waiver, he/she will not be brought to trial
during this thirty (30)-day period.

            Defendant, having conferred with his/her attorney in this regard, hereby WAIVES
the requirement that trial shall not commence less than thirty (30) days from the date on which
the defendant first appears through counselor expressly waives counsel and elects to proceed
pro Se.


Date                                                              Defendant

                                                                  Name of Attorney for Defendant (Print)

Date                                                              Signature of Attorney for Defendant



                                            NOTICE OF RIGHT TO CONSENT
                                          TO DISPOSITION OF A MISDEMEANOR

            The U.S. Magistrate Judge may conduct proceedings in any and all Class A
misdemeanor cases, including a jury or non-jury trial, if the defendant voluntarily consents
thereto, and for Class B and C misdemeanors and infractions regardless of consent.

                   PLEASE INDICATE ONE OF THE FOLLOWING WITH A CHECK MARK:

                          I DO CONSENT TO MAGISTRATE JUDGE JURISDICTION.
                          I DO NOT CONSENT TO MAGISTRATE JUDGE JURISDICTION.

NO RESPONSE OR OMISSION OF THIS PAGE WILL BE INTERPRETED AS NOT
CONSENTIN( TO MAGISTRATE JUDGE JURISDICTION AND CASE WILL BE
ASSIGNED TO A U.S. DISTRICT JUDGE.



Date                                                              Defendant

                                                                  Name of Attorney for Defendant (Print)

Date                                                              Signature of Attorney for Defendant
